            Case 1:19-cv-03850-CJN Document 16 Filed 08/25/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MEGHAN MULKERIN,

               Plaintiff,

       v.                                        Civil Action No. 1:19-cv-03850 (CJN)

LONNIE G. BUNCH III, Secretary, Smithsonian
Institution,

               Defendant.



                                            ORDER

        As set forth in the accompanying Memorandum Opinion, it is hereby ORDERED that

Defendant’s Motion to Dismiss, ECF No. 12, is GRANTED and this case is DISMISSED.

        The Clerk of Court is DIRECTED to terminate the case.

        This is a final appealable Order.




DATE: August 25, 2021
                                                        CARL J. NICHOLS
                                                        United States District Judge
